 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       MICHAEL ALLEN YOCOM,                                Case No. 1:21-cv-00187-NONE-HBK
12                         Petitioner,                       ORDER DENYING PETITIONER’S MOTION
                                                             FOR RELEASE
13            v.
                                                             (Doc. No. 42)
14       KATHLEEN ALLISON,
                                                             ORDER DENYING PETITIONER’S MOTION
15                         Respondent.                       FOR EVIDENTIARY HEARING
16                                                           (Doc. No. 42)
17

18

19           Petitioner Michael Allen Yocom, a state prisoner proceeding pro se, has pending a
20   petition for writ of habeas corpus under 28 U.S.C. § 2254. (Doc. No. 1). Before the Court is
21   Petitioner’s motion for release on his own recognizance pending ruling on his petition and motion
22   for an emergency hearing.1 (Doc. No. 42). On May 10, 2021, the court directed Respondent to
23   file a response to the petition. (Doc. No. 23). Respondent’s response is not yet due. (See Doc.
24   No. 23 at 2, directing response within sixty days). As explained below, the court denies
25

26
     1
       Petitioner also submits a letter directed to the California Supreme Court, ostensibly as an exhibit to his
27   motion. (Doc. No. 42 at 3-6). To the extent Petitioner seeks the Court to consider the contents of this
     letter, his request is denied. Under Federal Rule of Civil Procedure 7(b)(1), Petitioner must style all
28   requests as motions addressed to the court.
 1   Petitioner any relief requested in his motion and warns him that future duplicative motions may

 2   subject him to sanctions.

 3                          1. Motion for Release Pending Ruling on Petition

 4          Petitioner seeks a Court order directing his release from state prison pending resolution of

 5   his habeas petition. (Doc. No. 42 at 1). In support of his request, Petitioner states that he has

 6   serious medical conditions which require out-of-custody treatment. (Id.). “Bail pending a

 7   decision in a habeas case is reserved for extraordinary cases involving special circumstances or a

 8   high probability of success.” Land v. Deeds, 878 F.2d 318, 318 (9th Cir. 1989). The Court finds

 9   that Petitioner has not demonstrated special circumstances warranting his release or a high

10   probability of success on the merits of his petition. Accordingly, his request is denied. The Court

11   further notes that it alerted Petitioner’s places of incarceration of his medical complaints (Doc.

12   Nos. 7, 13, 39). Moreover, the Court has provided Petitioner with § 1983 prisoner civil rights

13   complaint forms so that he may seek relief from the conditions of his confinement. (Doc. Nos. 8,

14   33). Petitioner is currently seeking relief through multiple § 1983 complaints. See Yocom v.

15   County of Tulare, No. 1:21-cv-00849-HBK (May 26, 2021); Yocom v. Allison, No. 2:21-cv-

16   00311-DB (Feb. 18, 2021); Yocom v. Allison, No. 2:20-cv-02467-KJM-AC (Dec. 14, 2020).

17                                  2. Motion for Evidentiary Hearing

18          In the title of his motion, Petitioner seeks an emergency evidentiary hearing. This aspect

19   of his motion is denied for the reasons stated in the court’s previous orders denying Petitioner’s

20   motions for evidentiary hearings. (Doc. Nos. 8, 20, 33, 40). Evidentiary hearings are granted
21   only under limited circumstances in habeas proceedings. See 28 U.S.C. § 2254(e)(2)(A)(ii).

22   Because no response to the petition has yet been filed, it is premature to hold an evidentiary

23   hearing. See Rules Governing Section 2254 Cases, R. 8(a).

24                                        3. Warning to Petitioner

25          Petitioner has filed multiple motions seeking the same forms of relief. (See e.g. Doc. Nos.

26   6, 14, 18, 27, 31, 32, 34). On May 26, 2021, the Court warned the Petitioner that if he persists in
27   filing further repetitive motions, he may be subject to sanctions. (Doc. No. 40). The Court notes

28   that Petitioner may not have received this warning at the time of filing the instant motion. Taking
                                                        2
 1   this into account, the Court declines to sanction Petitioner at this time. However, Petitioner is

 2   again warned a second time to refrain from filing repetitive motions. Further filing of such

 3   motions will subject Petitioner to sanctions.

 4            Accordingly, it is ORDERED:

 5            1. Petitioner’s motion for early release (Doc. No. 42) is DENIED.

 6            2. Petitioner’s motion for emergency evidentiary hearing (Doc. No. 42) is DENIED.

 7
     IT IS SO ORDERED.
 8

 9
     Dated:      June 7, 2021
10                                                      HELENA M. BARCH-KUCHTA
                                                        UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        3
